PER CURIAM.
The order of dismissal is affirmed substantially for the reasons recited in the district court’s opinion dated May 7, 2003. Plaintiffs claim under 42 U.S.C. § 1983 alleging a violation of her First Amendment rights plainly fails for lack of state action. See, e.g., Rendell-Baker v. Kohn, 457 U.S. 830, 837-43, 102 S.Ct. 2764, 73 L.Ed.2d 418 (1982); Logiodice v. Trustees of Maine Central Inst., 296 F.3d 22, 26-29 (1st Cir.2002), cert. denied, 537 U.S. 1107, 123 S.Ct. 882, 154 L.Ed.2d 778 (2003); Krohn v. Harvard Law School, 552 F.2d 21, 23-24 (1st Cir.1977). Her remaining claims have not been pursued on appeal and thus have been abandoned. See, e.g., Kearney v. Town of Wareham, 316 F.3d 18, 22 (1st Cir.2002). We add that the district court’s disposition of those claims appears unexceptionable in any event.

Affirmed.